WALKER, P. J.
The appellee was sought to be charged individually on an accommodation indorsement made in the name of the Bay City Lumber Company, a corporation, by him as its president. The indorsement did not bind the corporation because of its lack of power to become an accommodation indorser (the complaint containing allegations to this effect) , and it did not purport to bind the appellee individually. The action was in contract, and, so far as the evidence showed, the facts •were known to both parties. In the making and acceptance of the indorsement there was a mere mistake of law as to the capacity of the corporation in the name of which the indorsement was made to bind itself by such a contract. In case of such a mistake of law as to the *423liability of the principal, the fact that it cannot be bound is no ground for charging the agent, whose connection with the attempt to malee the contract was obviously in his capacity as agent.—Schloss & Kahn v. McIntyre, 147 Ala. 557, 41 South. 11; Ware, Murphy & Co. v. Morgan & Duncan, 67 Ala. 468; 31 Cyc. 1550.
Affirmed.